United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     _________

                                      No. 05-2538
                                      ___________

Curt Daniels, doing business as Indian   *
Creek Corp.,                             *
                                         *
             Plaintiff - Appellant,       *
                                         * Appeal from the United States
       v.                                * District Court for the Southern
                                         * District of Iowa.
State of Iowa; Jeffrey R. Vont; Lyle W. *
Asell; Paul Johnson; Larry Wilson; Julie *    [UNPUBLISHED]
Nelson,                                  *
                                         *
             Defendants - Appellees.      *
                                    ___________

                             Submitted: February 13
                                 Filed: March 14, 2006
                                    ___________

Before RILEY, MELLOY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Curt Daniels appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. The claims in his federal action relate to alleged irregularities in a prior, civil
environmental enforcement action that the State of Iowa brought against Daniels in


       1
       The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
Iowa state court. That action resulted in an injunction and a $95,000 fine. Daniels
filed an untimely appeal with the Iowa Supreme Court, which that court dismissed.
He then unsuccessfully petitioned the Iowa Supreme Court and the United States
Supreme Court for further review.

       Approximately ten months after the United States Supreme Court denied
Daniels’s petition for certiorari, he initiated the present action in federal district court.
The defendants filed a motion to dismiss. In a thorough and well-reasoned order, the
district court granted the defendants’ motion, finding in favor of the defendants on
numerous, alternative grounds: (1) subject matter jurisdiction was lacking under the
Rooker-Feldman Doctrine2; (2) even if jurisdiction existed, Daniels’s claims would
be barred under the doctrines of res judicata and collateral estoppel; (3) Daniels’s
claims against the State of Iowa and the individually named plaintiffs in their official
capacities were barred by sovereign immunity; and (4) the claims against the
individually named plaintiffs in their individual capacities were barred by qualified
immunity.

       We affirm for all of the reasons set forth by the district court. 8th Cir. R. 47B.
We write further only as to one issue. Daniels argues that the size of the fine imposed
by the state court was so large that it amounted to a criminal rather than civil fine and
that the denial of the full protections of due process attendant to criminal proceedings
render the state court proceedings void ab initio. He argues further that he had no
opportunity to present this issue to the state courts.

       We disagree with Daniels’s assertion that he had no opportunity to raise this
issue in state court. The potential fine was apparent from the outset of the state court
proceedings, and, as such, he could have raised this issue in the state trial court. Even


       2
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923).


                                            -2-
if this argument had somehow been unavailable during trial, he could have raised it
in a timely appeal. Because Daniels failed to present this issue to the state courts, his
present attempt to characterize the underlying proceedings as criminal and to
collaterally attack those proceedings in this court fails for lack of exhaustion of state
remedies.

      The judgment of the district court is affirmed.
                           ______________________________




                                          -3-